Criminal prosecution upon two bills of indictment charging defendant with receiving stolen property, to wit, a certain quantity of tobacco, knowing the same to be stolen. Verdict: Guilty as charged in both cases. Judgments imposed at November Term, 1945, and affirmed on appeal to Supreme Court at Spring Term, 1946, 226 N.C. 384, 38 S.E.2d 166. Thereafter, at August Term, 1946, of Superior Court of Hoke County, defendant filed motion for a new trial on account of newly discovered evidence, — supporting same by certain affidavits. The judge presiding, being of "opinion that the affidavits offered do not meet the test for a new trial as laid down in S. v. Casey, 201 N.C. 620, and S. v. Edwards, 205, N.C. 661, and similar cases," denied the motion in his discretion, and entered judgment in accordance therewith.
Defendants appeals therefrom to Supreme Court, and assigns error.
Appeal to this Court does not lie from a discretionary determination of an application for a new trial on the ground of newly discovered evidence. See S. v. Rodgers, 217 N.C. 622, 8 S.E.2d 927, and cases cited. Hence, the appeal in the present case is
Dismissed. *Page 72